Citation Nr: 0924290	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
mental disorder.

2.  Entitlement to service connection for residuals of 
injuries, bilateral hands.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from 
November 1965 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 and a July 2006 rating decision 
rendered by the St. Louis, Missouri Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The RO originally denied the claim of entitlement to service 
connection for a mental disorder, to include a nervous 
condition in April 1982.  In May 2005, the Veteran requested 
to reopen his claim of entitlement to service connection for 
a mental disorder.  In August 2005, the RO determined that 
new and material evidence had not been received to reopen the 
Veteran's claim.  

In this regard, the Board notes that regardless of the RO's 
determination on the matter of reopening the Veteran's claim 
for service connection, that decision is not binding on the 
Board, and the Board must decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In July 2006, the RO denied the Veteran's claims for service 
connection for injury to the hands, bilateral hearing loss, 
and tinnitus.  

The issues of entitlement to service connection for a mental 
disorder, a bilateral hand injury, bilateral hearing loss, 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a mental disorder, to include a 
nervous condition was originally denied by the RO in April 
1982.

2.  The additional evidence received since the April 1982 RO 
decision is new and material and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1982 RO rating decision which denied the claim 
for service connection for a mental disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 
(2008).

2.  New and material evidence has been received since the 
April 1982 rating decision to reopen the claim of service 
connection for a mental disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. § 38 
U.S.C.A. § 5102-5103, 5107 (West 2002), significantly changed 
the law prior to the pendency of this claim. VA has issued 
regulations to implement the statutory changes. See 38 C.F.R. 
§ 38 C.F.R. § 3.102, 3.156 (a), 3.159, 3.326 (a) (2008).  The 
VCAA provisions include an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits and they redefine the obligations of VA 
with respect to the duty to assist a veteran with a claim.

Given the decision to reopen the claim, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (adequate notice of the VCAA with respect to new and 
material evidence claims should describe what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial action).


Law and Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Before reaching the merits, the Board must first rule on the 
matter of reopening of the Veteran's claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett, 
83 F.3d supra.  

As noted above, service connection for a mental condition was 
denied in a final April 1982 rating decision.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2008).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under pertinent law and VA regulations, the Board may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  Because the April 1982 RO decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action in order to determine 
whether the Veteran's claim for service connection should be 
reopened and readjudicated.  See Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

Evidence of record at the time of the April 1982 RO decision 
consisted of the Veteran's service treatment records.  A 
review of these records shows that the Veteran underwent 
psychiatric review in February 1968.  On February 5, 1968, 
the examiner indicated that the Veteran was of low normal 
intelligence and found no evidence of a mood disorder or 
evidence that the Veteran was psychotic or neurotic.  The 
examiner scheduled further psychiatric evaluation in order to 
obtain more information about the Veteran's mental condition.  
A February 14, 1968 psychiatric evaluation diagnosed; 1) 
passive-aggressive personality disorder; and 2) borderline 
low intelligence not sufficient to account for the Veteran's 
compromised performance and behavior, but significantly 
adding to his liabilities.  The examiner recommended that the 
Veteran be separated from active duty because he would no 
longer be able to meet retention standards.  A December 1967 
separation examination noted the Veteran's passive-aggressive 
personality disorder.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the April 1982 RO decision denied 
the Veteran's claim because there was no evidence of a 
psychiatric disorder, rather there was evidence of a 
personality disorder.  Congenital or developmental 
abnormalities, such as personality disorders, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2008).

Evidence submitted since the April 1982 RO decision includes 
a February 1983 VA psychiatric examination and a November 
2005 VA neuropsychological report.

On mental status examination, the February 1983 VA examiner 
noted that the Veteran had a flat affect, poor judgment, poor 
insight, and poor interpersonal relationships.  The examiner 
noted that the Veteran did not communicate well with people, 
tended to distrust people, and harbored paranoid feelings.  
He further noted that the Veteran had a short temper, slept a 
lot, was depressed, but had never attempted suicide, and his 
memory was slipping.  The examiner observed that the 
Veteran's intellect was in the low normal range and that his 
personality background had passive-aggressive and passive-
dependant traits.  The diagnosis was; 1) depression with 
anxiety; 2) history of excessive use of alcohol; and 3) 
passive-aggressive and passive dependant personality traits.  
The prognosis was "guarded" and the examiner noted that the 
Veteran's incapacity was "marked" with minimal motivation 
to change and excessive use of alcohol.

In the November 2005 VA neuropsychological report, the VA 
examiner noted that the Veteran was referred for concerns 
regarding increasing memory problems.  The examiner noted 
that no brain MRIs or EEGs were located in the record and 
that a March 2002 head CT showed normal findings.  The 
examiner reported that test results showed that the Veteran's 
estimated intellectual functioning was significantly below 
average.  According to the examiner, findings showed that the 
Veteran's pattern of intellectual weakness was not of recent 
onset and the Veteran's memory and nonverbal skills appeared 
markedly below average.  

The 1983 and 2005 VA examinations are considered "new" 
because they show evidence of an acquired psychiatric 
disorder in addition to the Veteran's passive-aggressive 
personality disorder.  This evidence has not previously been 
submitted and is "material" because it represents a 
favorable nexus opinion that raises a reasonable probability 
of substantiating the Veteran's claim for entitlement to 
service connection for a mental condition.  See 38 C.F.R. § 
3.156.  Accordingly, the Board finds that new and material 
evidence has been submitted.  Therefore, the claim is 
reopened.  


ORDER

To the extent that new and material evidence has been 
received to reopen the claim for service connection for a 
mental disorder, the appeal is granted.  


REMAND

Although further delay is regrettable, additional development 
is needed in order to adjudicate the Veteran's claims.

With regard to the Veteran's claim of entitlement to service 
connection of a mental disorder, there is currently evidence 
of an acquired psychiatric disorder manifested by symptoms of 
depression, loss of memory, a flat affect, and difficulty 
with interpersonal relationships.  Furthermore, there is 
evidence of psychiatric treatment for a personality disorder 
in service.  Therefore, a VA examination is needed in order 
to obtain a complete and accurate picture of the Veteran's 
current mental condition and whether such condition is 
related to service.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Furthermore, the Board notes the existence of outstanding VA 
treatment records and reports, and VA has a duty to assist 
the Veteran to attempt to obtain these records.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  Specifically, in a 
November 2005 VA examination, the examiner referred to 
progress notes from 1999 and a CT head scan from March 2002.  
These records must be located and associated with the claims 
file.  The Board finds that once the additional evidence is 
added to the record, the Veteran should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With regard to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the 
Veteran contends that he was exposed to noise while working 
on airplanes and a flight line while in service.  He reported 
that he has experienced hearing loss and tinnitus since 
service discharge.  Although the service records show no 
evidence of treatment for hearing loss in service, a 
comparison of the hearing examinations performed at service 
entrance and separation show an upwards shift in audiological 
thresholds.  These examinations indicate progressive changes 
in the Veteran's hearing from the time of service entrance in 
November 1965 to separation in December 1967.  

Current VA treatment records show the Veteran was treated for 
hearing loss in January 2005.  The results revealed a 
bilateral sensory hearing loss of mild to moderate degree 
with a word recognition score of 92 percent bilaterally.  
Further, although there is no evidence of noise exposure in 
service from November 1965 to April 1968, the Board notes 
that there is evidence that the Veteran had prior active 
service.  Specifically, on a service entrance examination, 
the Veteran reported that he had six months and fourteen days 
of active duty in the National Guard in 1964.  These prior 
records have not been associated with the claims file, and 
thus, must be obtained to determine the extent of the 
Veteran's noise exposure during service.  VA's duty to assist 
a claimant requires that the Board attempt to obtain these 
records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  

With regard to the Veteran's claim of entitlement to service 
connection for residuals of injury to the bilateral hands, 
the Veteran contends that his current hand pain is related to 
the hand injuries he sustained during service.  A review of 
the service records show multiple occasions of treatment for 
injuries to the hands and fingers.  In January 1966, the 
Veteran was treated for a knife laceration on the hand while 
working as a cook, requiring sutures.  In January 1967, the 
Veteran was treated for injury to the right hand from hitting 
his knuckles against a table.  The examiner noted pain with 
no swelling, tenderness, or discoloration.  In February 1967 
the Veteran was treated for an injury to the left fifth 
finger: the finger could not be hyperextended comfortably.  
In April 1967, the Veteran was treated for an in jury to the 
right hand with pain lasting three to four days.  In May 
1967, the Veteran complained o pain in the hands.  In June 
1967, the Veteran was treated for a laceration of the first 
left finger.  In September 1967, the Veteran was treated for 
an injury to the left hand due to playing basketball.  The 
examiner noted slight swelling and an x-ray report showed no 
fracture.  

Post-service records show complaints of and treatment for 
pain and burning in the bilateral hands.  In a March 1982 VA 
progress note, the examiner noted a history of treatment for 
frostbite in the hands as well as scarring on both hands.  
Based on the evidence showing treatment for multiple 
bilateral hand injuries in service and post-service evidence 
showing complaints of and treatment for pain, burning, and 
scarring in the hands, a VA examination is needed to 
determine whether the Veteran's current hand problems are 
related to the injuries he sustained in service.  See Hixson, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
National Personnel Records Center, the 
service department, or other applicable 
organization and obtain written 
verification of the specific dates of all 
periods of active duty, ACDUTRA, and 
inactive duty training, including those 
periods of service in the Army National 
Guard (reported to be from approximately 
1963 to 1965), served by the appellant.  
The RO/AMC should request the appellant's 
complete service treatment records from 
all periods of service including ACDUTRA 
as well as inactive duty training.   If 
no such records are available, ask for 
specific confirmation of that fact.  

2.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated him for his 
mental condition since discharge from 
service.  Specifically, the RO/AMC should 
request all VA treatment records and 
reports from 1999 to 2003.  After 
securing the necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified psychiatric 
disorder.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that any current psychiatric disorder had 
its onset in military service.  

The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.
4.  If the appellant's additional 
military service is verified and/or 
additional service treatment records are 
obtained, the claims file should be 
forwarded to a VA audiologist for review 
of such records and submission of a VA 
examination and opinion.  The specific 
dates of all of the appellant's periods 
of active duty, active duty for training, 
and inactive duty training should be made 
available to the examiner.  

The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or better probability) 
that any current bilateral hearing loss 
and tinnitus were incurred in or 
aggravated during a period of active 
duty, active duty for training or 
inactive duty training.

The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.

5.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated him for 
bilateral hand pain and problems since 
discharge from service.  After securing 
the necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

6.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified bilateral hand 
disorder.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that any current bilateral hand disorder 
had its onset in military service.  

The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  If feasible, a copy of all 
notifications should be associated with 
the claims folder.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).

8.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claims 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


